IN THE SUPREME COURT OF THE STATE OF DELAWARE

JASON STALEY, §
§ No. 502, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, {3‘ Cr. ID No. 1408021769
§
Plaintiff Below, §
Appellee. §

Submitted: December 8, 2015
Decided: December 14, 2015

O R D E R
This 14lh day of December 2015, it appears to the Court that, on

November 24, 2015, the Clerk issued a notice to show cause, by certiﬁed
mail, directing the appellant to show cause why this appeal should not be
dismissed for the appellant’s failure to ﬁle an opening brief and appendix
and to pay the Supreme Court ﬁling fee. The appellant has not responded to
the notice to show cause within the required ten-day period. Dismissal of
the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.